ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 8/19/2022, in page 6, with respect to Claims 1 and 18 have been fully considered and are persuasive.  
Amendment to claims 1, 17 and 19 has been acknowledged.
Amendment to Claims 1 and 17 overcomes 103 rejections. 
Cancellation of claim 18 has been acknowledged.

Allowable Subject Matter
Claims 1-17 and 19 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-16 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-16 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 17, none of the prior art of record either taken alone or in combination discloses the claimed “”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Claim 19 depends ultimately from allowable, independent claim 17, so dependent claims 19 is allowable for, at least, the reasons for which independent claim 17 is allowable. 
The closest prior art is found to be:
Boolos et al. (US 2019/0033440 A1) describes a system comprising three electronically steered multi-element antenna panels arranged (paragraph 4); active electronically scanned array (AESA) radar system (paragraph 14: Figures 1-4); the active electronically scanned array (AESA) radar system of the present disclosure the radar arrays 8 pivots along joints 7, 9 to pack more compactly when in transit…the grid 6 comprising three transmit/receive (Tx/Rx) planar radar arrays 8 is mounted to an azimuth/elevation positioner 5 (paragraph 25); active electronically scanned array (AESA) radar system…AESA based orthogonal interferometer (OI) is used  (paragraph 24); one embodiment of an orthogonal interferometer implemented with AESAs according to the principles of the present disclosure is shown. More particularly, a triad of AESAs 8 are mounted to a frame or grid 6 to form an orthogonal interferometer component 1 that will be mounted to a pedestal on a vehicle...the pedestal points at the target of interest while the AESAs conduct synchronous scans (i.e. all 3 beams are pointed at the same point in space) to points referenced to the normal point (paragraph 28: Figure 2). 
Kruger (US 4,291,310) describes that sub-arrays are connected in an interferometer arrangement for receiving only and provide a receiving pattern… typically, such a pair of sub-arrays operative as an interferometer arrangement generates this pattern because of the physical spacing between the two array (column 1 line 67-column 2 line 34:); the reason for an offset between the center of the transmit and receiving beams is to permit maximization of the ratio of the signal received from the target to the jamming signal reduced by both the receive antenna gain fall-off and the ASP null action…the interferometer arrays pairs, for example 11 and 12, are "steered" by phased programmers 27 and 28, respectively…these programmers control the banks of phase shifters 15 and 16 to locate the interferometer beam in one angular space coordinate...similarly, in the other space coordinate interferometer array pairs 13 and 14 are controlled by phase programmers 29 and 30, respectively, operating on the phase shifter banks 17 and 18 as shown…the control of these phase programmers is in accordance with a signal received from tracker 23 in which the ratio of array signal processed received power to received interfering source power is maximized by electronically slightly modifying the pointing angle of the said interferometer pattern (column 3 lines 49-column 4 line 5); as per the characteristics of an ASP array, the target may be unambiguously located over an angle limited by the spacing (S.sub.1) of the individual receiving array elements (column 3 lines 31-48).
Brune et al. (US 2018/0156891 A1) relates to radar system including an analog transmit array with the ability to electronically adjust the transmit beam pattern and includes a Nyquist complete or a sparse digital beam-forming (DBF) array antenna for generating a receiver beam ... by appropriately designing and driving the transmitting and receiving antennas, the radar system effectively can generate and steer a beam of narrow width (paragraph 17). Brune et al. (‘891) describes that an antenna subsystem includes a sparse receive antenna and an electronically steerable transmit antenna … the sparse receive antenna includes an array of receive elements each configured to receive a respective signal having a wavelength and each spaced apart from each adjacent one of the receive elements; paragraph 18: Figure 1 is a diagram of a Metamaterial Electronic Steering Array (MESA) antenna section of a radar system, according to an embodiment (paragraph 15); Figure. 1 is a diagram of a Metamaterial Electronic Steering array (MESA) transmit-antenna section 10 and a sparse DBF receive-antenna section 12 of a radar system 14 (paragraph 56).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648